Exhibit 10.32

 

TeleTech Holdings, Inc.

Compensatory Arrangements — Independent Directors

 

The following compensatory arrangements for TeleTech Holdings, Inc. (the
“Company) Independent Directors was adopted by the TeleTech Compensation
Committee and its Board of Directors on February 17, 2016 to be effective as of
January 1, 2016 (the “Effective Date”).  For purposes of these arrangements, the
term Independent Director shall mean a director who is not an employee director,
whether or not the person qualifies as an “independent director” pursuant to the
Rules of the NASDAQ Stock Market as they apply to the Company.

 

1.



Commencing as of the Effective Date, each Independent Director shall be entitled
to the following for each year of service:

 

(a)



an annual retainer of $75,000 for Board service;

 

(b)



additional annual retainer fees1 for service on Board committees, if any, as
follows:

 

 

 

 

Chair of the Audit Committee

$

27,000

Other members of the Audit Committee

$

13,500

Chair of the Compensation Committee

$

20,000

Other members of the Compensation Committee

$

10,000

Chair of the Nominating and Governance Committee

$

15,000

Other members of Nominating and Governance Committee

$

5,000

 

(c)



the annual restricted stock units (“RSUs”) grant, to be made as of the date of
the next Annual Stockholder Meeting  in the amount of $100,000, based on the
fair market value of the Company’s common stock on the grant date; provided,
however, that the Company will not issue RSUs that are convertible into
fractional shares of the Company’s common stock.  The RSUs will vest in full on
the earlier of: (i) the first anniversary of the date of grant; (ii) the date of
the succeeding year’s Annual Stockholders Meeting; or (iii) any
change-in-control event (as defined in the relevant RSU agreement).

 

(d)



for each Independent Director who joins the Board on or after the Effective
Date, an initial RSU grant in the amount of $100,000, based on the fair market
value of the Company’s common stock on the grant date, which shall be the later
of the date on which such Independent Director first joins the Board or the date
on which the Compensation Committee approves the grant; provided, however, that
the Company will not issue RSUs that are convertible into fractional shares of
the Company’s common stock. The RSUs will vest in full on the earlier of: (i)
the first anniversary of the date of grant; (ii) the date of the succeeding
year’s Annual Stockholders Meeting; or (iii) any change-in-control event (as
defined in the RSU agreement).

 

2.



All retainer fees shall be paid quarterly in arrears, with fees earned during a
fiscal quarter to be paid during the first month of the immediately succeeding
quarter.  In the event an Independent Director serves as a member of the Board
or a committee or as Chair of a committee for less than all of a fiscal quarter,
the amount of the quarterly installment of each applicable retainer fee under
paragraphs (a) and (b) above shall be pro-rated based on the number of days
served during the quarter.  

 

3.



The fair market value of the Company’s common stock shall be determined by the
closing price of the Company’s common stock on the grant date or, if the
Company’s common stock is not traded on the NASDAQ Stock Market (or other
applicable exchange or quotation system) on the date of grant, the last
preceding trading day.

 

4.



All equity grants are subject to the Stock Ownership Guidelines for the Board of
Directors as approved by the Board from time to time. 

 



--------------------------------------------------------------------------------